As filed with the Securities and Exchange Commission on May 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Value COMMON STOCKS: 50.2% Business Software & Services: 1.8% CA, Inc. $ Commercial Banks & Thrifts: 1.7% American National Bankshares, Inc. Chicopee Bancorp, Inc. Clifton Savings Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc.* Southern National Bancorp of Virginiaº Computer Communications: 1.6% Cisco Systems, Inc. Computer Systems: 2.1% Silicon Graphics International Corp.* Construction & Engineering: 8.4% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* MYR Group, Inc.* Electrical Equipment & Instruments: 1.5% Emerson Electric Co. GSI Group, Inc.*# Information Technology Services: 1.3% Datalink Corp.* Insurance: 2.4% PartnerRe, Ltd.# Internet Software & Services: 3.1% j2 Global, Inc. Machinery: 0.2% Pentair, Ltd.# Management Consulting: 2.4% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 8.6% Denbury Resources, Inc. Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Pulp & Paper: 0.6% International Paper Co. Semiconductors: 1.8% ON Semiconductor Corp.* Telecommunications: 2.6% Lumos Networks Corp.º NTELOS Holdings Corp. Telecommunications Equipment: 2.7% Harmonic, Inc.* Transportation: 0.0% Quality Distribution, Inc.* Truck Dealerships: 1.7% Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* Utilities: 2.9% The AES Corp. PPL Corp. Waste Management Services: 2.8% Republic Services, Inc. TOTAL COMMON STOCKS (cost $309,488,559) PREFERRED STOCK: 0.0% Homebuilding: 0.0% M/I Homes, Inc., 9.750%, Series A TOTAL PREFERRED STOCK (cost $475,209) Principal Value CONVERTIBLE BONDS: 2.0% Oil & Gas Exploration & Production: 0.4% $ Bill Barrett Corp., 5.000%, 3/15/28 Semiconductors: 1.6% Rambus, Inc., 5.000%, 6/15/14 TOTAL CONVERTIBLE BONDS (cost $17,843,309) CORPORATE BONDS: 37.3% Aerospace & Defense: 0.9% Esterline Technologies Corp., 7.000%, 8/1/20 Kratos Defense & Security Solutions, Inc., 10.000%, 6/1/17 Automotive: 1.2% Chrysler Group LLC, 8.000%, 6/15/19 - 144A Chrysler Group LLC, 8.000%, 6/15/19 DriveTime Automotive Group, Inc., 12.625%, 6/15/17 Automotive Supplier: 0.2% Visteon Corp., 6.750%, 4/15/19 Business Services: 1.2% Iron Mountain, Inc., 8.375%, 8/15/21 Business Software & Services: 0.6% Sungard Data Systems, Inc., 7.375%, 11/15/18 Coal Producers: 1.6% CONSOL Energy, Inc., 8.000%, 4/1/17 CONSOL Energy, Inc., 8.250%, 4/1/20 Construction & Engineering: 0.7% Michael Baker International LLC, 8.250%, 10/15/18 - 144A Consumer Goods: 4.4% Brown Shoe Co., Inc., 7.125%, 5/15/19 Jarden Corp., 7.500%, 1/15/20 Pilgrim's Pride Corp., 7.875%, 12/15/18 TreeHouse Foods, Inc., 7.750%, 3/1/18 US Foods, Inc., 8.500%, 6/30/19 Financial Services: 0.1% Cardtronics, Inc., 8.250%, 9/1/18 Government Services: 0.2% ManTech International Corp., 7.250%, 4/15/18 Healthcare: 1.8% Acadia Healthcare Co., Inc., 12.875%, 11/1/18 ExamWorks Group, Inc., 9.000%, 7/15/19 HealthSouth Corp., 7.250%, 10/1/18 HealthSouth Corp., 8.125%, 2/15/20 Homebuilding: 1.2% Lennar Corp., 12.250%, 6/1/17 M/I Homes, Inc., 8.625%, 11/15/18 Information Technology Services: 2.7% iGATE Corp., 9.000%, 5/1/16 Internet Software & Services: 0.9% Bankrate, Inc., 6.125%, 8/15/18 - 144A j2 Global, Inc., 8.000%, 8/1/20 Management Consulting: 0.8% FTI Consulting, Inc., 6.750%, 10/1/20 Media: 0.3% Clear Channel Communications, Inc., 5.500%, 9/15/14 Oil & Gas Equipment & Services: 2.1% CGG, 9.500%, 5/15/16# CGG, 7.750%, 5/15/17# Exterran Holdings, Inc., 7.250%, 12/1/18 Oil & Gas Exploration & Production: 6.6% Bill Barrett Corp., 7.625%, 10/1/19 EPL Oil & Gas, Inc., 8.250%, 2/15/18 Newfield Exploration Co., 7.125%, 5/15/18 PetroQuest Energy, Inc., 10.000%, 9/1/17 Rosetta Resources, Inc., 9.500%, 4/15/18 Stone Energy Corp., 7.500%, 11/15/22 Packaging: 0.6% Berry Plastics Corp., 9.500%, 5/15/18 Real Estate: 1.3% CB Richard Ellis Services, Inc., 6.625%, 10/15/20 Realogy Group LLC, 7.875%, 2/15/19 - 144A Retail: 1.1% CDW LLC/CDW Finance Corp., 12.535%, 10/12/17 CDW LLC/CDW Finance Corp., 8.000%, 12/15/18 Levi Strauss & Co., 7.625%, 5/15/20 Rite Aid Corp., 10.250%, 10/15/19 Rite Aid Corp., 8.000%, 8/15/20 Satellite Services: 0.4% Intelsat Jackson Holdings SA, 8.500%, 11/1/19# Satellite Telecommunications: 0.8% Satelites Mexicanos, S.A. de C.V., 9.500%, 5/15/17# Security Services: 0.3% Interface Security Systems Holdings, Inc., 9.250%, 1/15/18 - 144A Specialty Chemicals: 0.9% Ferro Corp., 7.875%, 8/15/18 Kraton Polymers LLC, 6.750%, 3/1/19 Telecommunications: 3.6% Avaya, Inc., 10.125%, 11/1/15 CCO Holdings LLC/CCO Holdings Capital Corp., 7.250%, 10/30/17 Cogent Communications Group, Inc., 8.375%, 2/15/18 - 144A Earthlink, Inc., 8.875%, 5/15/19 Earthlink, Inc., 7.375%, 6/1/20 Level 3 Communications, Inc., 11.875%, 2/1/19 MetroPCS Wireless, Inc., 7.875%, 9/1/18 T-Mobile USA, Inc., 6.464%, 4/28/19 Videotron, Ltd., 9.125%, 4/15/18# Trucking: 0.6% Quality Distribution LLC/QD Capital Corp., 9.875%, 11/1/18 Swift Services Holdings, Inc., 10.000%, 11/15/18 Water Infrastructure: 0.2% Mueller Water Products, Inc., 7.375%, 6/1/17 TOTAL CORPORATE BONDS (cost $329,563,235) SHORT-TERM INVESTMENTS: 11.5% Money Market Instruments^ AIM Liquid Assets, 0.060% AIM STIC Prime Portfolio, 0.030% Fidelity Money Market Portfolio, 0.050% TOTAL SHORT-TERM INVESTMENTS (cost $102,515,969) TOTAL INVESTMENTS IN SECURITIES (cost $759,886,281): 101.0% Liabilities in Excess of Other Assets (1.0)% ) NET ASSETS: 100.0% $ * Non-income producing security. º A company is considered to be an affiliate of the Fund under the Investment Company Act of 1940, as amended, if the Fund's holdings of that company represent 5% or more of the outstanding voting securities of the company.Transactions with companies that are or were affiliates during thethree months ended March 31, 2014 are as follows: Issuer Beginning Cost Purchase Cost Sales Cost Ending Cost Dividend Income Shares Value Lumos Networks Corp. $ $ $ - $ $ $ Southern National Bancorp of Virginia - - # U.S. security of foreign issuer. A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers."These securities have been deemed to be liquid by the Fund's adviser under the supervision of the Board of Directors.As of March 31, 2014, the value ofthese investments was $27,186,207, or 3.0% of total net assets. ^ Rate shown is the 7-day effective yield at March 31, 2014. The cost basis of investments for federal income tax purposes at March 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements in the Fund's most recent annual report. Valuation of Investments Securities listed on a national securities exchange or the NASDAQ National Market are valued at the last reported sale or the official closing price for certain markets on the exchange of major listing as of the close of the regular session of the New York Stock Exchange. Securities that are traded principally in the over-the-counter market, listed securities for which no sale was reported on the day of valuation, and listed securities whose primary market is believed by Corbyn Investment Management, Inc. ("Corbyn" or the "Adviser") to be over-the-counter are valued at the mean of the closing bid and asked prices obtained from sources that the Adviser deems appropriate. Investments in open-end management investment companies are valued at the net asset value of the shares of that investment company. Short-term investments are valued at amortized cost, which approximates fair market value. The value of securities that mature, or have an announced call, within 60 days will be valued at market value. Securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser as directed by the Fund's Board of Directors (the "Board"). In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs used to develop the measurements of fair value. These inputs are summarized in the broad levels listed below: Level1 - Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2014: Significant Quoted Prices Other Significant Carrying in Active Observable Unobservable Value at Markets Inputs Inputs March 31, 2014 Level 1 Level 2 Level 3 Total Common Stocks $ $
